Kapper, J.:
The plaintiff, with two friends, was a spectator at a baseball game conducted by the defendant on the Polo Grounds, in the city of New York, on August 13, 1920. The game was attended *758by about 17,000 people. During the game it had rained intermittently. At the close of the game the plaintiff and his friends started to leave the grounds, in doing which they proceeded along an inclined runway or ramp which connected the covered stand of the grounds provided for spectators with the elevated railroad structure located in front of the baseball park. This ramp or runway was uncovered. It was thus exposed to the elements. It was built on a steep incline, a more than ordinary incline, the pitch or descent in the direction in which the plaintiff walked being a twelve and one-half per cent grade, or a drop of one foot in every eight feet. The ramp was constructed of concrete more than ten years ago. In the original construction the flooring had been marked or corrugated by what were called “ scorings,'” which had become smooth through long use and the immense pedestrian traffic over it. On the day in question, and at the time of the accident, due to the rain and traffic, the floor or walking surface had became slippery from “ wet,” “ slimy ” and “ muddy ” conditions. The plaintiff slipped and fell and fractured his leg. He claims negligence on the part of the defendant, and sought to prove it by the above-enumerated facts and circumstances. He also endeavored to show that prior to the day in question he had seen others slip on this ramp where the circumstances and conditions were not at all dissimilar. At the close of his case he was nonsuited. We think that on the record now before us the case should have been submitted to the jury. Had the original construction of corrugation and markings sufficient to aid in preventing slipping been present at the time of the accident, it may be that a jury would say that he would not have slipped. There was evidence that the' grade was extraordinary. It was characterized by an expert witness as excessive. This characterization was stricken out, but we think erroneously when the only object was one of comparison with ramps and runways in general use. It was made clear, however, that the ordinary grade of such structures is about eight per cent. This one was twelve and one-half per cent. Considering these factors, the exposure of the runway to the elements, the heavy traffic, and the conditions then obtaining which had continued for a long period of time, and the smoothened walking, surface brought about by wear and tear, we do not think that we should say as matter of law that a jury could not find that the defendant ought reasonably to have anticipated the likelihood of such an accident happening. We are of the opinion, too, that as bearing upon the question of negligence the testimony of prior accidents of a similar character occurring under like conditions should have been received.
*759The judgment should be reversed upon the law and the facts, and a new trial granted, with costs to abide the event.
Kelly, P. J., Rich and Jay cox, JJ.,. concur; Young, J., concurs in the result, but is of opinion that the construction and maintenance of the ramp at too steep an incline would constitute a nuisance, and it was for the jury to say whether it was so constructed and maintained.
Judgment reversed upon the law and the facts, and a new trial granted, with costs to abide the event.